The Honorable Robert S. Calvert     Opinion No. M-326
CorDtrollerof Public Accounts
Austin, Texas                       RO:   Constructionof Article
                                          12.01, Chap. 12, Title
                                          122A, Taxation-General,
                                          V.C.S., au Bmended, a8
                                          to non-profit corpora-
                                          tions organized to
                                          provide homes for people
                                          who an sixty-two years
                                          of age and older, wlth-
                                          out regard to this
                                          classlflcatlonof purely
                                          public charity.
Dear Mr. Calvert:
     You ask our opinion in answer to whether the omission of
the paragraph apeclflcallyexemptlng corporationsolrganlzed  for
the purpose of providing homes for elderly persons from the
1968 amendment to the franchise tax statute effected an
imposition of the “additionalfranchise tax” imposed by that act
upon such corporations.
     The fact6 are that In 1967 the Legislatureamended sub-
section (l), Article 12.01, Chapter 12, Title 122A, Taxatlon-
General, Revised Civil Statutes of Texas, 1925, to impose an
additional franfhlee tax on that portion of taxable debt allo-
cable to Texas. This act contained the following exemption:



1. Acts 1967, 60th Legislature,Chapter 359, Page 849, Section 1.
   This amendment became effectiveMay 1, 1968.  (Section 2 of
   the Act.)



                          - 1599-
The Honorable Robert S. Calvert, Page 2          (~-326)


         "The additional franchise tax levied by
    this Subsection (l)(a)(M) shall not apply to
    corporationsorganized for the purpose of pro-
    viding homes for elderly people sixty-two (62)
    years of age and older not for profit without
    regard to whether such corporationsare for
    purely public charity."
     The First Called Session of the same Legislature:!amended
subsection (l), wholly omitting the exemption provision jurt
quoted and making other changes not relevant to the question we
have under consideration,none of which changes altered the
basic structure of the statute. This latter Act became effect-
ive October 1, 1968.
     The caption of the 1968 amendment, In its relevant portions,
reads a8 follows:
          "An Act raising revenue for the operation of
     State government; ... amending Chapter 12, Title
     122A, Taxation-General,Revised Civil Statutes of
     Texas, 1925, as amented, to Increase the corporate
     franchise taxes.
                    I....
The caption conforms to the body of the Act, and both are clear
and unambiguous.
     It Is the opinion of this office that this complete omission
of the paragraph, containing the exemption from the 1968 enact-
ment, effected Its repeal. The omission of said paragraph la
within the purview of the caption of the Aot, that Is, to raise
revenue and to Increase the corporate franchise tax, both of
which purposes are effected by the removal of the exemption which
appeared In the 1967 Act.
     Article III, Section 36 of our State constitutionprovides
the answer to your question. It reads a8 follows:



2. Acts 1968, 60th Legislature,First Called Session, Chapter 2,
   Page 2, Section 1.



                          -1600-
The Honorable Robert S. Calvert, Page 3             (M-326)

             'NO law shall be revived or amended by reference
        to Its title; but In such case the Act revived, or
        the section or sections amended, shall be re-enacted
        and published at length."
     Our courts have Interpretedthis provision literally.
Humble Oil & Refining Co. v State, 104 S.W.2d 174 (Tex. Clv. App.
    , ref.); State RIghway Department v fforham,162 S.W.2d 934

     As applied to your question, that section of our conetltu-
tion simply means that the Act of 1968 completely supersedes the
Act of 1967 in that the exemption provision In the 1967 Act was
not carried forward by the Act of 1968; such paragraph waa there-
fore wholly repealed.
                            SUM?JARY
        By the omission of the above quoted paragraph from
        Acts 1968, 60th Legislature,Flrat._.
                                           Called .
                                                  Session,
        Chapter 2, Page 2, Section 1, provldlng the exemp-
        tion, the tax on taxable debt Is now applicable to
        corporation8organized,for the purpose of providing
        homes for elderly people sixty-two (62) years of age
        and older not for profit without regard to whether
        such corporationsare for purely publf> charity.
                                              8 very truly,

                                                  7sv=
                                                   C; MARTIN
                                              rney General of Texas
Prepared by Arthur Sklbell
Assistant Attorney General
APPROVED:
OPINION COMMITTRR
Kerns Taylor, Chairman
Jack Goodman
Ml1 Allen
Rnughton Brownlee
w. 0. scnu1tz
HAWTHORNE PHILLIPS
Staff Legal Assistant

                             -1601-